Citation Nr: 0434280	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-26 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

The veteran's appeal also initially included the issue of 
entitlement to service connection for erectile dysfunction; 
however, this claim was subsequently granted in a March 2004 
rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has made a preliminary review of the record and 
observes that there is some question as to whether the 
veteran has complete loss of erectile function.  In August 
and September 2003, the RO received statements from two VA 
doctors indicating that the veteran had loss of use of his 
penis for sexual purposes; however, the doctor who submitted 
the September 2003 statement also noted that the veteran had 
just been given an increased dosage of 100 milligrams of 
Viagra per day, as the 50 milligram dosage had proven 
ineffective.  It is unclear whether this increased dosage has 
resulted in the return of any erectile function, and this 
matter was not addressed in a February 2004 VA opinion 
concerning the etiology of the veteran's disorder.  As such, 
a further VA genitourinary examination is warranted.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
genitourinary examination, with an 
examiner who has reviewed his claims 
file.  Based on the examination results 
and the claims file review, the examiner 
should provide an opinion as to whether 
the veteran's service-connected erectile 
dysfunction results in loss of use of a 
creative organ (the penis).  The examiner 
should discuss whether the veteran's 
increased dosage of Viagra has been 
effective.  All opinions and conclusions 
expressed by the examiner should be 
supported by a complete rationale in a 
typewritten report.

2.  Then, the veteran's claim of 
entitlement to SMC based on loss of use 
of a creative organ should be 
readjudicated.  If the determination of 
this claim remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before this case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


